Citation Nr: 1436231	
Decision Date: 08/13/14    Archive Date: 08/20/14

DOCKET NO.  95-04 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial rating higher than 40 percent for degenerative disc disease (DDD) of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.

He appealed to the Board of Veterans' Appeals (Board/BVA) from an August 1994 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for DDD of the lumbar spine.  During the pendency of his appeal, however, service connection eventually was granted and, in August 2011, a 40 percent initial rating assigned for this disability retroactively effective from June 6, 1994.  Further, his associated left leg radiculopathy received a separate rating of 20 percent, but instead effective September 26, 2003, the date of the revisions to the rating criteria allowing for assignment of a separate rating for this associated neurologic abnormality.

In the interim, in November 1997, the Veteran had testified at a hearing before a Veterans Law Judge (VLJ) who since has retired from the Board.  The Veteran resultantly was notified that he could have another hearing before a different VLJ that would ultimately decide his appeal.  38 C.F.R. §§ 20.707, 20.717 (2013).  His representative responded in January 2012, however, that they did not want another hearing.  They requested, instead, that the Board consider the claims based on the evidence already of record.  In April 2012, the Board sent a letter to the Veteran confirming this was indeed his election.  He did not respond.  Thus, the Board proceeded with consideration of his claims.

The Board remanded his claims in August 1997, May 1998, October 2004, June 2009, and July 2012 for further development.  In May 2013, the Board denied this claim, as well as his claim for a higher initial rating for his associated left leg radiculopathy.  In response he appealed to the United States Court of Appeals for Veterans Claims (Court/CAVC).  In a February 2014 Order, the Court vacated the portion of the Board's decision that had denied entitlement to a rating higher than 40 percent for the DDD of his lumbar spine and remanded this claim to the Board for action consistent with a Joint Motion for Remand (JMR) that had been filed by the Veteran and the Secretary of VA.  Accordingly, the rating assigned for the underlying low back disability is the only issue being addressed in this decision.

A derivative claim of entitlement to a total disability rating due to individual unemployability (TDIU) was remanded by the Board in its May 2013 decision, for further development by the Agency of Original Jurisdiction (AOJ).  That development is ongoing, and that claim resultantly has not yet been adjudicated.  Therefore, that claim has not been returned to the Board, so the Board does not have jurisdiction to consider it at this time.


FINDINGS OF FACT

1.  Prior to September 26, 2003, the DDD of the Veteran's lumbar spine manifested as limited and painful motion with associated radiculopathy and sciatica symptoms, including radiating pain, absent ankle jerk, and muscle spasms, albeit without any evidence of ankylosis or fractured vertebrae.  Starting from September 26, 2003, the effective date of the separate rating for the associated left leg radiculopathy, the DDD of the lumbar spine has manifested as limited and painful motion with muscle spasms, but still without any evidence of ankylosis or fractured vertebrae.

2.  From June 6, 1994, to September 25, 2003, the Veteran had one 
service-connected disability (posttraumatic stress disorder (PTSD)) rated as 
100-percent disabling, and another service-connected disability now rated as 
60-percent disabling.



CONCLUSIONS OF LAW

1.  Prior to September 26, 2003, the criteria are met for a higher 60 percent rating for the DDD of the Veteran's lumbar spine.  But from September 26, 2003, onwards, the criteria are not met for a rating higher than 40 percent for this low back disability (but also consider the Veteran has had a separate 20 percent rating since that date to compensate him separately for the associated left leg radiculopathy).  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5243 (2013); 38 C.F.R. § 4.71a, DC 5293 (2003); 38 C.F.R. § 4.71a, DC 5293 (1994).

2.  The criteria also are met for special monthly compensation (SMC) from June 6, 1994, to September 25, 2003.  38 U.S.C.A. § 1114(s) (West 2002); 38 C.F.R. § 3.350(i) (2013); Bradley v. Peake, 22 Vet. App. 280 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA provides that VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of the evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist him in obtaining; and, (3) that he is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b) (2013).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


This claim for a higher initial rating for the Veteran's lumbar spine disability arose in the context of him trying to first establish his underlying entitlement to service connection for this disability, which he since has done, in turn allowing for the granting of his initial claim.  VA does not have to provide additional VCAA notice concerning this "downstream" disability rating element of the claim because the initial intended purpose of the notice has been served inasmuch as the claim as it arose in its initial context has been granted, so substantiated.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  Rather, according to the holding in Goodwin and its progeny, instead of issuing an additional VCAA notice letter in this situation concerning the downstream disability rating element of the claim, the provisions of 38 U.S.C.A. § 7105(d)  require VA to issue a Statement of the Case (SOC) if the disagreement is not resolved, and this occurred in this particular instance.  The Veteran was provided this required SOC, citing the statutes and regulations governing the rating of his disability and containing discussion of the reasons or bases for not assigning a higher initial rating for this disability.  He therefore has received all required notice concerning his downstream initial-rating claim.

Nevertheless, he was additionally given notice on the "downstream" issues of the manner in which the disability rating and effective date are assigned in a July 2012 letter, after which his claim was readjudicated in December 2012, so since providing even that additional (and not legally required) notice.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  He has not alleged any prejudicial deficiency in the notice, certainly none that is outcome determinative of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  See also 38 C.F.R. § 20.1102 (2013).

The VCAA further provides that VA has a duty to assist in the development of a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  To this end, the Veteran's pertinent VA and private treatment records have been obtained, as well as others from the Social Security Administration (SSA), and there is no indication there are any other medical records he wants considered that have not been requested and obtained, if obtainable.  

He was provided VA compensation examinations in July 1994, December 1999, November 2005, and July 2012.  The resulting opinions are adequate for rating purposes, as they were based on a complete review of the records in his file and are fully supported by explanatory rationale, including especially in terms of indicating the severity of his lumbar spine disability in relation to the applicable rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

As the Board's July 2012 remand directed the AOJ to obtain the SSA records and to schedule that most recent July 2012 examination, the Board finds there has been the required compliance with the terms of the remand, certainly substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In regards to the Veteran's November 1997 videoconference hearing, the Board finds the VLJ that conducted that hearing complied with 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App 488 (2010).  At the beginning of the hearing, the VLJ explained the issue was whether the Veteran was entitled to service connection for his low back disability.  That claim has been substantiated and granted.  He has not alleged any prejudicial deficiency in the conducting of that hearing, certainly none that could be considered unduly prejudicial and resultantly outcome determinative of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Additionally, as mentioned, the Veteran was provided an opportunity to have another hearing before a different VLJ of the Board, as the presiding VLJ in November 1997 since has retired.  But in January 2012 the Veteran's representative indicated the Veteran did not want an additional hearing.


Increased Rating

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R., Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2013).  The percentage ratings in the Rating Schedule represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Separate DCs identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2012).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, which is known as a "staged" rating.  And the Board is required to consider this possibility, irrespective of whether it is an initial or established rating.  See Fenderson v. West, 12 Vet. App. 119, 125 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007). 

The DDD of the Veteran's lumbar spine is rated as 40-percent disabling under the former DC 5293, which pertains to intervertebral disc syndrome (IVDS).  The regulations for evaluating spinal disabilities, including IVDS, were revised effective September 23, 2002 and again as of September 26, 2003, during the pendency of this appeal.  The revisions were made to update the rating schedule with current medical terminology and unambiguous criteria to reflect medical advances since the last revision.  This included renumbering the DCs; the former DC 5293, as an example, is now DC 5243.

The DDD of the Veteran's lumbar spine was originally rated before these amendments occurred, and his rating is still based on these previous regulations.  Under the former DC 5293, a 40 percent rating was assigned for severe IVDS with recurring attacks and intermittent relief.  A higher 60 percent rating was assigned when the evidence showed pronounced IVDS, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, with little intermittent relief.  See 38 C.F.R. § 4.73, DC 5293 (1994).  Under these prior regulations, a rating higher than 60 percent was warranted when the evidence showed residuals of a fractured vertebra, with cord involvement, that left the claimant bedridden or requiring long leg braces, or that his entire spine was ankylosed in an unfavorable angle, with marked deformity and involvement of major joints or without other joint involvement.  Id.  Ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint. Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure"); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999).  See, too, Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].

Because the rating schedule has been amended while this appeal was pending, the Board will consider application of the regulations in effect at the time of the effective date for the award of service connection, as well as the amended regulations, and will apply the version that is most favorable to the Veteran.  However, application of the amended regulations can only be prospectively - so no earlier than their effective date of September 26, 2003.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  See also 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114; and VAOPGCPREC 7-2003 (Nov. 19, 2003).


Under the September 2002 revisions of DC 5293, as printed in the July 2003 version of the Code of Federal Regulations (C.F.R.), IVDS was to be evaluated in one of two ways, either based on the total duration of incapacitating episodes over the previous 12 months, or by assigning separate evaluations to the various orthopedic and neurologic manifestations and combining them under 38 C.F.R. § 4.25, which would require reference to the codes pertaining to limited motion and neurologic conditions.  38 C.F.R. § 4.71a, DC 5293 (2003).  Under this version of the code, a 40 percent rating was warranted when there were incapacitating episodes totaling at least four weeks but less than six weeks in the preceding 12 months.  A 60 percent rating was warranted for six weeks or more of incapacitating episodes.  Id.  When rating based on limited motion of the lumbar spine, severely limited motion warranted a 40 percent rating.  Id., DC 5292.  To obtain a higher rating under these criteria, the evidence would have to show favorable or unfavorable ankylosis, or residuals of a fractured vertebra with or without cord involvement.  Id., DCs 5285, 5286.

Under the September 2003 revisions, which were first printed in the July 2004 C.F.R. and which have remained substantively the same since then, IVDS continues to be rated by either the duration of incapacitating episodes or by combining the separate ratings assigned to the orthopedic and neurologic manifestations, but the DC number has been changed from 5293 to 5243.  38 C.F.R. § 4.71a, DC 5243 (2013).  The DCs pertaining to the spine now include range of motion measurements (as opposed to the previous DC, which used subjective terminology of "slight", "moderate", or "severe"), and reference to the codes pertaining to neurologic conditions must still be made if the claimant's spinal disability manifested in neurologic abnormalities.  Id.  Under this rating schedule, in order to receive a rating higher than 40 percent, the evidence must show either six weeks of incapacitating episodes, or unfavorable ankylosis of the thoracolumbar spine, or unfavorable ankylosis of the entire spine, or that the separate orthopedic and neurologic manifestations, when combined, result in a higher percentage.  Id.  


The Veteran already has a separate rating for associated neurologic manifestations, however.  His left leg radiculopathy is rated as 20-percent disabling under DC 8521 as of September 26, 2003, i.e., effective the day of the most recent changes to the rating criteria.  Because this separate rating was not also vacated by the Court in its February 2014 Order, the propriety of this rating is no longer before the Board, and the Board resultantly does not have jurisdiction to consider whether the evidence shows entitlement to a higher associated rating, but only as of September 26, 2003 when this additional rating took effect.  It therefore is still possible for the Veteran to receive additional compensation for his low back disability and associated left leg radiculopathy prior to that date, going back to the effective date of the grant of service connection.  And the Board finds that he is entitled to the greatest benefit under the prior version of the rating schedule, therefore will continue using it.  

After again reviewing the evidence, the Board finds that a higher 60 percent rating is warranted for the low back disability from June 6, 1994, the effective date of service connection, to September 25, 2003, the day before the effective date of the separate rating for his associated left leg radiculopathy.  38 C.F.R. § 4.71a, DC 5293 (1994).  The records show that his lumbar spine disability has caused associated neurologic abnormalities throughout the entire appeal period, although they do appear to wax and wane.  For instance, in June 1994 he was noted to have absent ankle and knee jerk, but in September 1994 it was noted his ankle jerk was preserved.  His reflexes frequently varied between hypo or hyperactive.  Still, he was diagnosed with radiculopathy and sciatic pain in May 1994.  His records confirm consistent complaints of pain radiating from his lumbar spine down his left leg to below his knee, with numbness.  In March 1999 he was diagnosed with sciatica.  In April 1999 he was diagnosed with muscle spasms.  The December 1999 VA examiner confirmed the Veteran had nerve impingement due to his lumbar spine DDD.  Tests showed decreased sensation in January 2000, and he had spasms in March 2001.  Additionally, his range of motion is limited.  During his July 1994 VA examination he was only able to flex forward to 45 degrees.  Normal flexion is to 90 degrees.  See 38 C.F.R. § 4.71a, Plate V.  So he only had 1/2 of normal forward flexion.  During his December 1999 VA examination his forward flexion was even less, to just 30 degrees.  Other medical records that do not contain range-of-motion measurements nonetheless confirm that he did not have full range of motion even during this earlier period.  Consequently, when resolving all reasonable doubt in his favor (see 38 C.F.R. § 4.3) the Board finds that he meets the criteria for a higher 60 percent rating under DC 5293, when taking both his orthopedic and neurologic manifestations into consideration.  The pre-2003 version of the rating code considered the low back and lower extremity impairment collectively, whereas the current version of the rating code parcels this out (hence, the separate ratings).  In any event the evidence does not show ankylosis or vertebral fracture; thus, an even higher rating for this earlier time period is not available under this prior code.  38 C.F.R. § 4.71a. DC 5293 (1994); 38 C.F.R. § 4.71a, DC 5293 (2003).

As mentioned, the Veteran was separately rated for neurologic manifestations effective September 26, 2003.  Because he now has an additional rating for the associated left leg radiculopathy that is not currently at issue before the Board, the Board may only award him a 60 percent rating under the former DC 5293 up until September 25, 2003.  To continue this rating past the effective date of the additional rating for this very same manifestation would amount to pyramiding because he would be compensated for this neurologic manifestation under both DCs 5293 and 8521.  38 C.F.R. § 4.14 (2013); see also Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Accordingly, the next inquiry is whether he is entitled to a rating higher than 40 percent for his DDD, apart from any neurological manifestations, from September 26, 2003, onwards.  The evidence does not however show any incapacitating episodes after September 26, 2003.  Note (1) in DC 5243 defines an incapacitating episode as a period of acute signs and symptoms due to the IVDS requiring bed rest prescribed by a physician and treatment by a physician.  During the 1990's, he was occasionally ordered to go on bed rest, but there is no evidence of doctor's orders at any other time, certainly not of the required frequency and duration.  38 C.F.R. § 4.71a, DC 5293 (2003); 38 C.F.R. § 4.71a, DC 5243 (2013).  There equally is no evidence of a fractured vertebrae with cord involvement.  38 C.F.R. § 4.71a, DC 5293 (2003).

Further, to reiterate, there is no evidence that his spine has ever been ankylosed.  Although his range of motion was quite limited during his November 2005 VA examination, he was able to complete range-of-motion testing in each direction.  Id.  He has never been found to have ankylosis at all, much less unfavorable ankylosis of the lumbar segment of his spine or entire spine, which is what would be needed to warrant an even greater 50 or 100 percent rating under the revised criteria.  See the reports of the VA examinations in July 1994, December 1999, November 2005, and July 2012.  Note (5) in the most current version of 
DCs 5235-5242 explains that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Whereas fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Aside from this definition of ankylosis in Note (5) to DCs 5235-42, ankylosis elsewhere has been defined as a stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996), citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999).  See, too, Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].

There simply has never been any such indication in this instance.

Accordingly, the evidence does not show entitlement to a rating higher than 40 percent since September 26, 2003, but also remembering the Veteran has been additionally compensated at the 20-percent level since that date for the associated radiculopathy affecting his left lower extremity.

The Board additionally has considered whether to refer this claim for extra-schedular consideration, however, does not find it required because his symptoms are contemplated by the Rating Schedule.  Thun v. Peake, 22 Vet. App, 111 (2008).  He has not alleged the existence of any, nor have any been objectively found, symptoms that are not specifically contemplated by applicable DCs.  He has complained of pain and of associated left leg pain and weakness.  He says he experiences flare ups constantly.  These signs and symptoms, and their resulting impairment, are contemplated by the Rating Schedule.  The Rating Schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the Rating Schedule specifically contemplates factors such as weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.

In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  As his disability picture is not exceptional or unusual, the Board finds that the available schedular evaluations are adequate and referral for extra-schedular consideration is not warranted.  Thun, supra.

SMC

SMC is "special" monthly compensation in addition to that which the Veteran otherwise receives for his service-connected disability or disabilities.

VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to SMC under 38 U.S.C.A § 1114.  See Bradley, 22 Vet. App. 280, 294 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim").

SMC is payable at the housebound (HB) rate where the Veteran has a single 
service-connected disability rated as 100-percent disabling and, in addition:  (1) has a service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability, and involving different anatomical segments or bodily systems, or (2) is permanently HB by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

In this decision the Veteran is being awarded a higher 60 percent initial rating for the DDD of his lumbar spine for the period from June 6, 1994 to September 25, 2003.  He is also service connected for PTSD, which has had a 100 percent (total) rating effectively since June 6, 1994.  Accordingly, he is entitled to SMC retroactively effective from June 6, 1994, to September 25, 2003.  Starting on September 26, 2003, he is rated at 40 percent for the low back DDD, with a separate rating of 20 percent for the associated left leg radiculopathy.  When these two ratings are combined, a 50 percent rating results, which is short of the 60 percent additional disability required for SMC.  See 38 C.F.R. § 4.25.  His only other disability, residuals of a fracture of the right fifth metacarpal, is rated noncompensably (that is, 0 percent).



ORDER

A higher 60 percent rating is granted for the DDD of the lumbar spine from June 6, 1994 to September 25, 2003, subject to the statutes and regulations governing the payment of VA compensation.

A rating higher than 40 percent for this low back disability since September 26, 2003, is denied (but also recognizing the separate 20 percent rating the Veteran has had since that date for the associated left leg radiculopathy).

SMC also is granted from June 6, 1994, to September 25, 2003, subject to the statutes and regulations governing the payment of VA compensation.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


